 

U.S. DIS ‘TC
IN THE UNITED STATES DISTRICT COURT NORTHERN DISTRI OF TEXAS
D

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION JUL - 6 2021
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT CO
§ By— 2. ‘
Plaintiff, §
§
Vv. § 2:21-CR-13-Z-BR-(1)
§
CHAD WAYNE CAUSSEAUX §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 21, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Chad Wayne Causseaux filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Chad Wayne Causseaux was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Chad Wayne Causseaux; and ADJUDGES Defendant Chad Wayne Causseaux guilty of
Count One in violation of 18 U.S.C. § 2252A(a)(1). Sentence will be imposed in accordance with the

Court’s sentencing scheduling order.

SO ORDERED, July O , 2021.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 

 
